Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 2, 2020

                                     No. 04-19-00330-CR

                                    Michael Henry SOLIS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A11638
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
          On January 30, 2020, we granted appellant’s motion for access to the appellate record,
and the clerk of this court forwarded to appellant all appellate records that were filed in this
court. On February 26, 2020, appellant filed a Motion for Production of Records in which he
requested production of records from the Kerr County Adult Supervision Department and also
requested we stay this appeal “until these records can be produced and received … .” The
appellate record has been provided to appellant. See Kelly v. State, 435 S.W.3d 313 (Tex. Crim.
App. 2014). Accordingly, appellant’s Motion for Production of Records is DENIED.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court